Poch, J. This claim arises out of an incident that occurred on April 18, 1981. Jane Krill seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1979, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on May 22, 1981, on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on April 18, 1981, the victim was found lying unconscious in his bed at 111 1/2 North 6th Street, Springfield, Illinois. Mr. Pauley was taken to St: Joseph’s Hospital where he remained in a comatose state until his death on April 23, 1981. The Sangamon County coroner’s office determined that the victim’s death was due to a cerebral hemorrhage causing brain damage combined with severe bronchopneumonia. A coroner’s inquest was held regarding the victim’s death. Testimony at the inquest indicated that the victim’s death was not due to violence; however, the jury ruled the exact nature of his death as undetermined. 2. That in order for a Claimant to be eligible for compensation under the Act, there must be evidence of one of the violent crimes specifically set forth under section 2(c) of the Act. 3. That the victim’s death was not attributable to one of the violent crimes specifically set forth under section 2(c) of the Act. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered, that this claim be, and is hereby denied.